Citation Nr: 0506863	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric 
disability claimed as anxiety, depression, suicidal thoughts 
and insomnia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disability, 
to include acne and a bump on the back.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 until May 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

It is noted that the veteran was scheduled for a personal 
hearing before a Veterans Law Judge in February 2005.  
However, he failed to report for the scheduled hearing.  

The issues of entitlement to service connection for hepatitis 
C and for a right shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence does not establish a current 
diagnosis of a foot disability.  

2.  The competent evidence does not reveal that any current 
back disability is causally related to active service.

3.  The competent evidence does not reveal that any currently 
diagnosed psychiatric disability is causally related to 
service.

4.  The competent evidence does not demonstrate hearing loss 
disability for VA purposes.

5.  The competent evidence does not establish a current 
diagnosis of tinnitus. 

6.  The competent evidence does not establish a current skin 
disability and earlier post-service diagnoses have not been 
shown to be etiologically related to active duty.  


CONCLUSIONS OF LAW

1.  A foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

4.  Hearing loss disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).

5.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

6.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2003 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  



It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, adequate VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA and private post service treatment 
and examination.  Additionally, statements written by the 
veteran in support of his claim have been affiliated with the 
claims file.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  An examination is deemed "necessary" 
if the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present medical case, there is no evidence of in-
service treatment for foot problems, a back disability, or 
psychiatric complaints.  Thus, a VA examination is not 
"necessary" as to those claims.  The RO scheduled VA 
examinations as to hearing loss, tinnitus and a skin 
disability in April 2003.  However, the veteran failed to 
report for the scheduled examinations.  Moreover, the claims 
file indicates that he was duly notified as to such 
examinations.  In this vein, The Board wishes to emphasize 
that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  Clearly, therefore, it 
is incumbent upon the veteran to cooperate in any way that 
will facilitate the VA's efforts in developing his claim, to 
include providing information as to current medical 
treatment, and reporting for an examination.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

I.  Service connection- foot disability

Factual background

The service medical records are absent any indication of 
complaints or treatment for foot problems.  Reports of 
medical examination were normal and the veteran consistently 
denied foot trouble in reports of medical history.  

Following service, the evidence fails to reveal any 
complaints of, or treatment for, any disability of the feet.  

Analysis

The veteran contends that he incurred a foot disability as a 
result of forced marches in service.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record fails to 
demonstrate any in-service treatment for a foot disability.  
The record further fails to establish any current foot 
disability.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
regarding a foot disability, the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection must fail.  The benefit 
sought on appeal is denied.  

II.  Service connection- back disability

Factual background

The service medical records are absent any indication of 
complaints or treatment for a back disability.  Reports of 
medical examination were normal and the veteran consistently 
denied recurrent back pain in reports of medical history.  

Following service, a December 2002 VA outpatient treatment 
report revealed physical therapy for back pain.  The therapy 
included the use of a traction device.  Another report 
indicated a diagnosis of low back pain and sciatica.  

VA treatment psychiatric treatment reports dated in 2003 show 
diagnoses of a history of back injury.  



Analysis

The veteran contends that he hurt his back in service by 
stepping into a hole with a 100-pound artillery bag on his 
shoulder.  He reports that he fell down on lava rocks at that 
time.  The incident occurred in 1996, according to the 
veteran.

The competent evidence does reveal recent therapy for a back 
disorder.  Thus a current disability is established, 
satisfying the first element under Pond.  However, the 
evidence of record fails to establish in-service treatment 
for a back disability.  Moreover, the evidence fails to 
include a competent opinion causally linking the veteran's 
present back disability to active duty.  As such, the final 
two elements of a service connection claim have not been met.  

In conclusion, the evidence fails to show any relationship 
between the veteran's currently diagnosed back disability and 
his military service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Service connection- psychiatric disability 

Factual background

The service medical records are absent any indication of 
complaints or treatment for a psychiatric disability.  
Reports of medical examination were normal and the veteran 
consistently denied depression/excessive worry and nervous 
trouble of any sort in reports of medical history.  

Following service, VA clinical records dated from 2001 to 
2003 reveal psychiatric care.  The treatment focused on 
alcohol dependence, but diagnoses of bipolar affective 
disorder and PTSD (denied in a separate claim) were shown.  
The veteran's symptoms included anxiety, serious depression, 
and cognitive difficulties.  The veteran was also noted to 
have problems with impulse control, maturity,  and 
oversensitivity in interpersonal relationships.  Multiple 
suicide attempts were also indicated.  

A November 2002 treatment report from the Richard H. Young 
Hospital included diagnoses of major depressive disorder, 
polysubstance abuse and rule out schizoaffective disorder.  
The veteran was also diagnosed with personality disorder, not 
otherwise specified, with some schizotypal and paranoid 
traits present.  

In a March 2003 letter, R. N., CADC diagnosed the veteran 
with alcohol dependence, major depressive disorder, and 
cannabis/metamphetamine abuse, both in full-sustained 
remission.  

Analysis

The veteran contends that the rigors of military training 
caused a chemical imbalance in his brain, leading to his 
current psychiatric disabilities.  He further averred that 
the stress of service also led him to consume alcohol, which 
has compounded his psychological and emotional troubles.

At the outset, it is observed that the veteran's psychiatric 
diagnoses include alcohol dependence.  The law generally 
precludes compensation for alcohol abuse.  See 38 C.F.R. § 
3.1(n), 3.301 (2004); see also Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  However, the evidence also reveals 
other diagnoses, such as major depressive disorder, for which 
VA compensation is permitted.  Thus, the first element of a 
service connection claim, that of a current diagnosis, has 
been satisfied here.  

As previously discussed, there is no showing of a psychiatric 
disability during service.  The evidence also fails to 
contain a competent medical opinion linking his current 
psychiatric assessments to active service.  The evidence does 
include the veteran's own opinions as to etiology.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In summation, there is no competent evidence to causally 
relate any currently diagnosed psychiatric disorder to the 
veteran's active duty.  As such, the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Service connection- bilateral hearing loss

Factual background

The service medical records show that audiometric examination 
conducted in conjunction with examination for enlistment in 
service in June 1990 revealed right ear pure tone threshold 
levels, in decibels, of 0, 0, 10, 10, 5, and 15, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  His 
left ear pure tone thresholds were, in decibels, 10, 0, 0, 0, 
0, and 20, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  The veteran denied hearing loss in a report of 
medical history completed at that time.  

A March 1991 audiometry revealed right ear pure tone 
threshold levels, in decibels, of 5, 0, 5, 5, 10, and 15, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  
That audiometry also revealed left ear pure tone threshold 
levels, in decibels, of 10, 5, 0, 0, 10, and 10, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  

In July 1991, the veteran was treated in-service for 
complaints of bilateral ear pain.  The veteran stated that 
his ears popped while on an airplane and that he had 
experienced pain and hearing loss since that time.  The 
diagnosis was nasal pharyngitis.  In October 1991, earplugs 
were issued to the veteran.

A July 1993 audiogram revealed right ear pure tone threshold 
levels, in decibels, of 15, 5, 0, 10, 10, and 15, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  That 
audiogram also revealed left ear pure tone threshold levels, 
in decibels, of 15, 10, 5, 10, 20, and 15, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  

In a report of an April 1995 physical examination for motor 
vehicle operators, it was noted the veteran's tympanic 
membranes were intact, bilaterally.  

A July 1995 audiogram revealed right ear pure tone threshold 
levels, in decibels, of 5, 5, 0, 10, 10, and 15, at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  That 
audiogram also revealed left ear pure tone threshold levels, 
in decibels, of 5, 10, 10, 15, 20, and 15, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  A 
significant threshold shift was indicated as to the left ear 
at 3000 Hertz.  The next day, audiometry revealed right ear 
pure tone threshold levels, in decibels, of 0, 0, -5, 5, 5, 
and 15, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  That audiogram also revealed left ear pure 
tone threshold levels, in decibels, of 5, 5, 10, 10, 20, and 
20, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  

An audiometric examination conducted in August 1995 revealed 
right ear pure tone threshold levels, in decibels, of 10, 5, 
0, 5, 5, and 10, at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively.  His left ear pure tone thresholds were, 
in decibels, 5, 10, 5, 10, 20, and 10, at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively.  The veteran denied 
ear trouble or hearing loss in a report of medical history 
completed at that time.  

At the veteran's final in-service physical examination in 
March 1996, he had right ear pure tone threshold levels, in 
decibels, of 5, 0, -5, 5, 5, and 15, at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively.  His left ear pure 
tone thresholds were, in decibels, 5, 0, 5, 5, 10, and 20, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  
The veteran denied ear trouble or hearing loss in a report of 
medical history completed at that time.  

Following service, there is no record of treatment for 
hearing loss.

Analysis

The veteran is claiming service connection for bilateral 
hearing loss.  He states that such hearing loss resulted from 
exposure to 155 mm. Howitzers in the field.  He remarked that 
he was in field artillery for 51/2 years.  

The provisions of 38 C.F.R. § 3.385 define hearing loss 
"disability" for the purposes of applying the laws 
administered by VA.  That Code section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Here, the objective evidence fails to reveal pure tone 
auditory thresholds that meet the criteria for hearing loss 
"disability" under 38 C.F.R. § 3.385.  As such, there is no 
demonstration of a current hearing loss disability for VA 
purposes.  

The Board acknowledges that, although not reaching the level 
of hearing loss "disability" under 38 C.F.R. § 3.385, the 
service medical records do reveal diminishing hearing acuity.  
Recognizing this, the veteran was scheduled for a VA 
audiological examination in April 2003 to determine whether 
he currently has hearing loss "disability" for VA purposes.  
However, the veteran did not report for such examination.  
Without such evidence there is no demonstration of a current 
hearing loss disability.  Therefore, the veteran's claim of 
entitlement to service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



V.  Service connection- tinnitus

Factual background

The veteran's service medical records detail some decrease in 
hearing acuity, as discussed earlier.  They also show 
complaints of bilateral ear pain.  However, such service 
medical records did not reveal any complaints or findings 
specific to tinnitus.  

The post-service medical records are similarly silent as to 
any treatment for tinnitus.  There is no diagnosis of that 
disability in the record.

Analysis

The veteran is claiming service connection for tinnitus.  He 
reported longtime exposure to artillery noise during service.  

Once again, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the competent evidence fails to 
establish a diagnosis of tinnitus.  
Moreover, although a VA examination was arranged in order to 
determine the nature of any audiological disabilities, the 
veteran did not report as scheduled.  

Without a current diagnosis of tinnitus, a grant of service 
connection is not warranted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



VI.  Service connection- skin disability 

Factual background

The veteran's service medical records reveal treatment in May 
1993 for a bump on his back.  He denied pain or discomfort 
and indicated that it was not spreading to other areas.  He 
first noticed the bump three months earlier.  Objectively, it 
was 4 to 5 cm. in diameter.  It was nondraining and 
nonmovable.  There was no tenderness to manipulation.  

In May 1994, the veteran was again treated for a chronic bump 
on the lower back area.  He denied any pain.  

The service medical records show no other treatment for a 
bump on the lower back, or for any other skin disability.  
In-service physical examinations were normal and the veteran 
raised no skin complaints in reports of medical history.  

Following service, an August 2001 VA treatment report noted 
complaints of painful boils on the veteran's low back.  He 
stated that his boils were purple.  Such report was made over 
the telephone.  The veteran was advised to keep the area 
clean and dry.  He was further advised to apply heat to the 
area.  The veteran was to call the dermatology department the 
following week.  However, there is no record of follow-up 
treatment.  

A general examination conducted in November 2002 at the 
Richard H. Young Hospital noted some superficial scratches on 
the veteran's left forearm.  There was no finding of acne or 
other skin disability at that time.  

Analysis

The veteran has claimed that, since service, his skin 
breakouts and he develops painful cysts that drain.  He 
contends that such condition was incurred in service.  

Once again, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the veteran was treated for a bump on 
his lower back during active duty.  Following service, the VA 
treatment records reflect complaints of boils in August 2001.  
Such records do not reveal further complaints of treatment 
for a skin disability.

It is unclear whether the veteran's dermatological complaint 
made in August 2001 has resolved or continued to exist.  It 
is also unclear whether the boils complained of in August 
2001 have any relation to the bump for which the veteran was 
treated during service.  In an effort to clarify the 
veteran's disability picture, a VA examination was scheduled 
in April 2003.  He did not report for evaluation at that 
time.

Without the benefit of a current examination, it cannot be 
found that the veteran has a currently diagnosed skin 
disability.  Indeed, the August 2001 treatment report, aside 
from being four years old, was not based on objective 
examination.  Indeed, the veteran described his symptoms over 
the phone and never went in for follow-up care.   No other 
post-service evidence demonstrates a skin disability.  As 
such, the "current disability" requirement of a successful 
service connection claim has not been satisfied.  Thus, the 
benefit sought on appeal must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, even if the competent evidence could be favorably 
construed so as to find a current diagnosis of a skin 
disability, there is no competent evidence linking such 
disability to active service.  Based on the foregoing, the 
claim must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a foot disability is denied.

Service connection for a back disability is denied.

Service connection for a psychiatric disability claimed as 
anxiety, depression, suicidal thoughts and insomnia is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disability, to include acne and 
a bump on the back, is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the veteran's claim of entitlement to service 
connection for hepatitis C, the Board finds that additional 
development is required pursuant to the VCAA.  Specifically, 
the evidence indicates that the veteran received a tattoo 
during active duty.  Given that such activity is a risk 
factor for hepatitis C, and given that such a diagnosis was 
rendered reasonably soon after separation from service, a VA 
examination should be conducted to determine the likely 
etiology of such disability.  

Furthermore, it is noted that in a rating decision dated 
February 12, 2003, the RO denied a claim of entitlement to 
service connection for a right shoulder condition.  The 
notice letter apprising the veteran of VA's decision was 
dated February 14, 2003.  An undated letter, received by the 
RO on February 25, 2003, can fairly be construed as a notice 
of disagreement with respect to the right shoulder claim.  
The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2004).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
examination with an appropriately 
qualified physician to determine the 
nature and etiology of his hepatitis C.  
Any and all necessary tests should be 
conducted.  The examiner should comment 
as to the likely date of onset of the 
disability, opining whether it is at 
least as likely as not that the veteran's 
hepatitis C is causally related to 
service.  In this regard, the examiner 
should specifically address the fact that 
the veteran received a tattoo during 
active duty.  Other risk factors, 
including but not limited to transfusions 
and intravenous drug use, should also be 
considered and discussed.  All 
conclusions should be supported by a 
clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with this 
examination.  

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the February 2003 rating decision, which 
denied entitlement to service connection 
for a right shoulder condition.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.

3.  Upon completion of the above, the RO 
must readjudicate the hepatitis C claim, 
considering all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Moreover, if the 
veteran submits a substantive appeal as 
to his right shoulder claim, or if any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


